Citation Nr: 0003789	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
combat psychoneurosis.

2.  Entitlement to an increased (compensable) rating for 
residuals of a cerebral concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945.

This appeal arises from a decision by the Wichita, Kansas, 
Department of Veterans Affairs (VA) Regional Office (RO).     



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected combat psychoneurosis is minimal 
and does not produce symptoms of anxiety, startle response or 
nightmares. 

3.  The service-connected residuals of a cerebral concussion 
are manifested by headaches that are treated with rest and 
over the counter medications.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a combat 
psychoneurosis have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.130, Code 9411 (1999). 

2.  The criteria for a 10 percent evaluation for residuals of 
a cerebral concussion have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.124a, Code 8045-. (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was wounded in a high explosive blast in November 
1944.  He was treated for a severe cerebral concussion, wrist 
strain, hearing loss and a mild psychoneurosis and anxiety 
state due to combat.  Service connection was established for 
a combat psychoneurosis and residuals of a cerebral 
concussion by an August 1958 rating decision and a 
noncompensable evaluation was awarded.  The veteran submitted 
his increased rating claim in October 1997.

During a December 1997 VA post-traumatic stress disorder 
(PTSD) examination the veteran was unable to answer questions 
due to severe dementia.  The veteran's son accompanied him to 
the examination and stated that the veteran's cognitive 
ability had gradually declined in recent years.

The examiner noted that the veteran's thought processes were 
severely impaired due to his dementia.  His orientation was 
totally impaired as were his short and long-term memories.  
He spoke hesitantly with some difficulty with word finding.  
He also confabulated at times.  The memory impairment was 
found to be so severe that it would interfere with all of the 
veteran's life functioning.  No anxiety was noted during the 
examination.  The examiner found the veteran to be 
incompetent to manage his financial affairs.  

The diagnoses were severe dementia and history of a combat 
psychoneurosis.  The examiner noted that it appeared that the 
combat psychoneurosis was minimal because no anxiety was 
detected and the veteran did not display a high startle 
response.  The Global Assessment of Functioning Scale (GAF) 
was 40.  

A January 1998 VA neurological examination report states that 
the veteran was alert but had language problems and 
significant memory difficulty.  He could not remember objects 
after a few minutes.  He could write his name but not a 
sentence.  The examiner's impression was that the examination 
findings and the history provided by the veteran's son were 
consistent with dementia, likely senile dementia of the 
Alzheimer's type.  The examiner recommended testing to 
determine whether the veteran's dementia was treatable.

A February 1998 rating decision found that a noncompensable 
evaluation was warranted for each of the two disabilities at 
issue.

During the veteran's personal hearing in May 1998 the 
veteran's son testified that the veteran has always been 
impatient and nervous.  Driving was particularly stressful 
for him.  He was always mechanically minded but he now gets 
frustrated when he works on things.  He stated that the 
veteran had always been very closed about what happened 
overseas, he had never been able to share anything about what 
took place.  He did not think that the veteran had ever seen 
a psychiatrist for his combat psychoneurosis or his dementia.  

The veteran testified that he was driving a vehicle overseas 
when two soldiers died.  He was escorted home three months 
later.  He retired from his job as a road grader driver 
because of his illness.  The veteran stated that his 
concussion-related headaches were getting worse.  He has to 
take Tylenol and sleep off the headaches pretty often.

The veteran was unable to recall some events and was unable 
to understand several questions regarding the severity of his 
disabilities.  

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's combat psychoneurosis and 
residuals of a cerebral concussion, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's combat psychoneurosis is rated under Code 9411, 
which provides for a noncompensable evaluation when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation is for assignment for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is for assignment for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name  38 C.F.R. § 4.7, 4.130, Code 9411.

The medical evidence regarding the severity of the veteran's 
combat psychoneurosis consists of the December 1997 VA 
examination report.  The examiner specifically found that the 
veteran did not display anxiety or a high startle response.  
He noted that the veteran's son was unaware of any history of 
panic attacks or sleep disturbance.  The examiner opined that 
the effects of the combat psychoneurosis were minimal and 
that the veteran's nonservice-connected dementia was severe.  
The neurological examiner stated that the findings and 
history were consistent with senile dementia, most likely of 
the Alzheimer's type.  Therefore, since there is no medical 
evidence that the veteran's combat psychoneurosis is 
manifested by mild or transient symptoms that decrease work 
efficiency or the ability to perform occupational tasks a 10 
percent or higher evaluation under Code 9411 is not for 
assignment.  The Board has carefully reviewed the entire 
record regarding the veteran's combat psychoneurosis; 
however, the Board does not find the evidence to be so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107. 

The veteran's residuals of a cerebral concussion are rated 
under Code 8045, which provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a (1999). 

The veteran and his son testified that the veteran has 
headaches and there is no medical evidence to rebut their 
testimony.  Therefore a 10 percent evaluation is warranted 
under Code 8045 for the subjective complaints of headaches.  
The present case does not include a diagnosis of multi-
infarct dementia associated with brain trauma, therefore an 
evaluation in excess of 10 percent is not for assignment.  
All doubt has been resolved in favor of the appellant.  38 
U.S.C.A. § 5107. 


ORDER

Entitlement to an increased (compensable) evaluation for a 
combat psychoneurosis is denied. 

A 10 percent evaluation for residuals of a cerebral 
concussion is granted, subject to the law and regulations 
governing the criteria for award of monetary benefits. 





		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

